Citation Nr: 0834643	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  07-13 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUES

1.  Entitlement to reimbursement for unauthorized medical 
expenses incurred at the Capitol Regional Medical Center on 
May 20, 2006.

2.  Entitlement to reimbursement for unauthorized medical 
expenses incurred at the Capitol Regional Medical Center on 
July 15, 2006.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active service from July 1973 to April 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, 
Florida.  In July 2006, the VAMC denied a claim for 
reimbursement for unauthorized medical expenses incurred at 
the Capitol Regional Medical Center on May 20, 2006.  In 
September 2006 , the VAMC denied a claim for reimbursement 
for unauthorized medical expenses incurred at the Capitol 
Regional Medical Center on July 15, 2006.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On May 20, 2006, and July 15, 2006, the veteran received 
emergency room and other medical services for a nonservice-
connected disability at the Capitol Regional Medical Center, 
a non-VA medical facility for which he incurred medical 
expenses.

2.  The emergency services provided on May 20, 2006, and July 
15, 2006, were not of such a nature that a reasonably prudent 
person would expect that delay in seeking immediate medical 
attention would be hazardous to life or health.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of emergency 
services for a nonservice-connected disability at the Capitol 
Regional Medical Center, a non-VA facility, on May 20, 2006, 
and on July 15, 2006, have not been met.  38 U.S.C.A. §§ 
1725, 1728, 5107(b) (West 2002); 38 C.F.R. §§ 17.120, 17.1002 
(2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he is entitled to reimbursement for 
unauthorized medical expenses incurred at the Capitol 
Regional Medical Center on May 20, 2006, and on July 15, 
2006.  He essentially asserts that his sinus symptoms were 
more severe that has been acknowledged, specifically, that he 
was unable to breath.  See veteran's notice of disagreement, 
received in January 2007; substantive appeal (VA Form 9), 
received in May 2007.  

In support of his claims, he has submitted a computerized 
tomography (CT) scan for his sinuses from the Marshall 
Medical Center South, dated in June 2004.  This report 
contains an impression noting a mucous retention cyst of the 
right maxillary sinus and mild mucosal thickening of the 
right maxillary sinus, as well as a large osseous spur of the 
left lateral aspect of the nasal septum.  

Service connection is not in effect for any disabilities.  

The veteran does not argue, and the record does not show, 
that prior authorization was received from the VAMC to seek 
emergency services at the Capitol Regional Medical Center on 
either May 20, 2006, or on July 15, 2006, nor was an 
application for authorization made to VA within 72 hours of 
these treatments.  

For these reasons, in the absence of prior authorization or 
deemed prior authorization for medical services, there is no 
factual or legal basis for payment or reimbursement by VA 
under 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical 
services for a nonservice-connected disability at a non-VA 
facility on May 20, 2006, and on July 15, 2006.  

Where pre-authorization has not been approved for medical 
services, under 38 C.F.R. § 17.120, VA may pay or reimburse 
the veteran for medical services for a nonservice-connected 
disability associated with and aggravating a service 
connected disability.  In this case, the medical services 
rendered to the veteran were not for the purpose of treating 
a nonservice-connected disability which was aggravating a 
service-connected disability.  Accordingly, the criteria for 
payment or reimbursement by VA for unauthorized medical 
expenses under 38 U.S.C.A. § 1728, and 38 § C.F.R. § 17.120, 
are not met.  

The veteran has specifically voiced disagreement with the 
VAMC's determination under the Veterans Millennium Health 
Care and Benefits Act, 38 U.S.C.A. § 1725, implemented in 
part at 38 C.F.R. §§ 17.1000 and 17.1002.  

Pursuant to 38 U.S.C.A. § 1725, VA may reimburse a veteran 
for the reasonable value of emergency treatment furnished the 
veteran in a non-Department facility if: (1) a veteran is an 
active VA health-care participant, that is, a participant in 
a health-care program under 38 U.S.C.A. § 1705(a) and the 
veteran received care under the program in the 24-month 
period preceding the furnishing of emergency treatment; (2) a 
veteran is personally and financially liable for emergency 
treatment furnished the veteran in a non-Department facility; 
(3) a veteran is no entitled to care or services under any 
other health-plan and has no other contractual or legal 
recourse against a third party; and (4) a veteran is not 
eligible for reimbursement for medical services under 38 
U.S.C.A. § 1728.  

For purposes of 38 U.S.C.A. § 1725, the term "emergency 
treatment" means medical services furnished, in the judgment 
of the Secretary, (1) when Department or other Federal 
facilities are not feasibly available and an attempt to use 
them beforehand would not be reasonable; (2) when such 
services are rendered in a medical emergency of such nature 
that a prudent layperson reasonably expects that delay in 
seeking immediate medical attention would be hazardous to 
life or health; and (3) until such time as the veteran can be 
transferred safely to a Department facility.  

Under 38 C.F.R. § 17.1002, implementing 38 U.S.C.A. § 1725, 
payment or reimbursement by VA for emergency services may be 
made only if all conditions are met. The pertinent conditions 
at issue here are: (1) The emergency services were provided 
in a hospital emergency department held out as providing 
emergency care to the public; (2) The claim for payment or 
reimbursement for the initial evaluation and treatment is for 
a condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or health 
(this standard would be met if there were an emergency 
medical condition manifesting itself by acute symptoms of 
sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part); and (3) A VA facility was not feasibly available and 
an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson.

Stated simply, the regulation provides authority for VA to 
pay or reimburse the veteran for emergency services for a 
nonservice-connected disability at a non-VA facility, only if 
all conditions under 38 C.F.R. § 17.1002 are met.  In other 
words, if any one condition is not met, VA can not by 
operation of law pay or reimburse the veteran for the 
emergency services.  

A medical emergency may be defined as a sudden, generally 
unexpected occurrence or set of circumstances demanding 
immediate action.  See Hennessey v. Brown, 7 Vet. App. 143, 
147 (1994).

In this case, in July and September of 2006, the VAMC 
essentially denied both of the claims based on determinations 
that a prudent layperson would not have reasonably viewed 
either of the visits as an "emergency", or thought that a 
delay in seeking immediate attention would have been 
hazardous to life or health.  

The claims file contains treatment reports from the Capitol 
Regional Medical Center dated on May 20, 2006, and on July 
15, 2006.  

With regard to the treatment provided on May 20, 2006, these 
records show the following: the veteran walked in to the 
emergency room at about 7:15 a.m., with complaints of a 
recurring sinus infection, and pain, of three day's duration.  

Importantly, the veteran at this time denied a number of 
symptoms, to include having a persistent cough, cold-like 
symptoms, or (most importantly for this case) shortness of 
breath.  Such a report provides highly probative evidence 
against the veteran's claim.     

At this time, the veteran's medical history was noted to 
include CABG (coronary artery bypass graft), hypertension, 
diabetes mellitus, morbid obesity, sleep apnea, and 
depression.  He was noted to report sinus congestion, and a 
constant, sharp facial pain that was 10 on a scale of 10.  It 
was indicated that he was in mild to moderate distress, and 
that he was alert and oriented times four.  The diagnostic 
impressions were right facial pain, and sinusitis that was 
not responding to amoxicillin.  He was discharged to home as 
stable and improved at about 8:20 a.m.  

With regard to the treatment provided on July 15, 2006, these 
records show the following: the veteran walked in to the 
emergency room at about 7:30 a.m., with complaints of a 
recurring sinus infection, and headache, of one day's 
duration.  He denied a number of symptoms, to include having 
a persistent cough, cold-like symptoms, or shortness of 
breath.  His medical history was noted to include CABG times 
three, hypertension, migraines, and diabetes mellitus.  He 
was noted to report a constant, dull facial pain of moderate 
severity.  It was indicated that he was in no acute distress, 
and that he was alert and oriented times four.  The 
diagnostic impression was acute sinusitis.  He was discharged 
to home as stable and improved at 8:30 a.m.  

With regard to the May 20, 2006 treatment in issue, the Board 
finds that the veteran's treatment was not of such a nature 
that a reasonably prudent person would expect that delay in 
seeking immediate medical attention would be hazardous to 
life or health.  The record shows that the veteran sought 
emergency services because of a three-day history of 
recurring sinus infection and pain.  It was noted that he 
walked in and that he was in mild to moderate distress.  His 
treatment lasted about one hour, and the diagnostic 
impression was acute sinusitis.  Of particular note, although 
he asserts that he was unable to breath, he denied having a 
shortness of breath upon his admittance.  Furthermore, there 
are no findings to show respiratory distress.  

In summary, while the veteran's sinus pain was clearly 
discomforting, it did not present such a hazard to life as to 
require immediate medical attention.  The evidence is 
insufficient to show an immediate need for medical attention 
because of the expected results of a delay to the veteran's 
life or health.  The condition that emergency services must 
be rendered in a medical emergency of such a nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health has not been met; therefore, the criteria for payment 
or reimbursement by VA for unauthorized emergency services 
have not been met, and the claim must be denied.  See 38 
U.S.C.A. §§ 1725(f)(1) and 1728(b); 38 C.F.R. § 17.1002.

With regard to the July 15, 2006 treatment in issue, the 
Board finds that the veteran's treatment was not of such a 
nature that a reasonably prudent person would expect that 
delay in seeking immediate medical attention would be 
hazardous to life or health.  The record shows that the 
veteran sought emergency services because of a one-day 
history of recurring sinus infection, and pain.  It was noted 
that he walked in, and that he was in no acute distress.  The 
diagnostic impression was acute sinusitis.  Although he 
asserts that he was unable to breath, he denied having a 
shortness of breath upon admittance, and there are no 
findings to show respiratory distress.  

In summary, while the veteran's sinus pain was clearly 
discomforting, it did not present such a hazard to life as to 
require immediate medical attention.  The evidence is 
insufficient to show an immediate need for medical attention 
because of the expected results of a delay to the veteran's 
life or health.  The condition that emergency services must 
be rendered in a medical emergency of such a nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health has not been met; therefore, the criteria for payment 
or reimbursement by VA for unauthorized emergency services 
have not been met, and the claim must be denied.  Id.  

In summary, the condition that emergency services must be 
rendered in a medical emergency of such a nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health, has not been met.  

With regard to both of the claims, the veteran's June 2004 
sinus CT scan is insufficient to warrant a grant of either of 
the claims.  This CT scan is dated well before the treatments 
at issue, and it does not show that his sinus disorder was 
productive of such severe symptoms, to include respiratory 
symptoms, that a grant of either of the claims is warranted.  

Based on the above, the Board finds that the veteran's 
statements are outweighed by the post-service medical record, 
which the Board finds highly probative evidence against these 
claims.  While the veteran is competent to state he believed 
it was an "emergency", his current statements are 
outweighed by his statements to health care providers at that 
time. 

Accordingly, the Board finds that payment or reimbursement by 
VA for medical services for a nonservice-connected disability 
at the Capitol Regional Medical Center, a non-VA facility, on 
May 20, 2006, and on July 15, 2006, under 38 U.S.C.A. §§ 1725 
and 1728 and 38 C.F.R. §§ 17.120, 17.1002 is not warranted.  
38 U.S.C.A. § 5107(b).  

As a final matter, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law with significant changes in VA's duty to 
notify and assist.  Regulations implementing the VCAA have 
also been published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In this case, however, there is no indication in the VCAA 
that Congress intended the act to revise the unique, specific 
claim provisions of Chapter 17, Title 38 of the United States 
Code.  See 38 C.F.R. §§ 17.123-17.132; see also Barger v. 
Principi, 16 Vet. App. 132, 138 (2002). In the circumstances 
of this case, there is no further duty to notify or to 
assist. 



ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


